Name: Commission Regulation (EC) No 2236/98 of 16 October 1998 amending Regulation (EC) No 296/96 on data to be forwarded by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and repealing Regulation (EEC) No 2776/88
 Type: Regulation
 Subject Matter: monetary relations; NA;  monetary economics;  accounting;  financial institutions and credit
 Date Published: nan

 Avis juridique important|31998R2236Commission Regulation (EC) No 2236/98 of 16 October 1998 amending Regulation (EC) No 296/96 on data to be forwarded by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and repealing Regulation (EEC) No 2776/88 Official Journal L 281 , 17/10/1998 P. 0009 - 0010COMMISSION REGULATION (EC) No 2236/98 of 16 October 1998 amending Regulation (EC) No 296/96 on data to be forwarded by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and repealing Regulation (EEC) No 2776/88THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EC) No 1287/95 (2), and in particular Articles 4 and 5 thereof,Whereas Council Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the euro (3), provides in Article 2 that from 1 January 1999 the currency of the participating Member States shall be the euro;Whereas it is accordingly necessary to amend Commission Regulation (EC) No 296/96 (4), as amended by Regulation (EC) No 1391/97 (5), specifying that the advances against the booking of expenditure shall be drawn up and paid to the participating Member States in euro;Whereas the advances to be paid at the beginning of January 1999 relate to expenditure effected between 16 October and 30 November 1998; whereas these advances should still be paid to the participating Member States, for the last time, in units of national currency;Whereas, for the non-participating Member States, the payment of the advances in euro, would lead to them taking over exchange rate differences between the 10th of month n + 1 and the third working day of month n + 2; whereas the taking over of exchange rate differences would constitute a new element in comparison to the system used up until now; whereas, in consequence, it is appropriate to provide specific measures for these Member States which avoid all differences compared to the amounts effectively spent;Whereas the measures provided for in this Regulation are in accordance with the opinion of the European Agricultural Guidance and Guarantee Fund Committee,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 296/96 is hereby amended as follows:1. the following paragraphs 8, 9, 10 and 11 are added to Article 3:'8. (a) Member States participating in the euro may choose, during the transitional period referred to in the sixth indent of Article 1 of Regulation (EC) No 974/98, to keep the accounts at the level of the paying agency:- either solely in euro,- in euro for the payments effected in euro and in units of national currency for the payments effected in units of national currency,- or solely in units of national currency.(b) The choice of currency for the accounts as well as the declarations to be furnished to the EAGGF by the participating Member States must be maintained for the whole of the financial year. However for the first year of application this choice applies from 1 January 1999.(c) The same choice must be maintained for the declarations made under the clearance of accounts procedure.9. (a) The paying agencies of non-participating Member States in the euro must maintain separate accounts according to the currency in which the payments have been made to the beneficiaries. The same separation must be maintained for the declarations made under the clearance of accounts procedure.(b) However, if the paying agency of a non-participating Member State is capable of converting into national currency the amounts paid to beneficiaries in euro at the exchange rate applied on the day of payment, the complete accounts of that paying agency may be maintained in national currency.Recoveries, where arising, of amounts paid in euro must correspond to the national currency booked on the day of payment.10. If, in accordance with paragraphs 8 and 9, the paying agencies of a Member State may choose between the euro, units of national currency and the national currency for their accounts, it is not obligatory that they all adopt the same choice.11. The communications referred to in Article 3 shall be established in the currency or currencies in which the accounts are maintained.`;2. the following paragraph 1a is added to Article 4:'1a. The advances against the booking of expenditure of the EAGGF-Guarantee are:(a) drawn up and paid in euro to participating Member States;(b) for the non-participating Member States, drawn up and paid:- in euro for the payments effected by the Member State in euro,- in national currency for the payments effected by the Member State in national currency.However, if the conversion to national currency of payments in euro is made at the exchange rate applied on the day of payment to the beneficiary (as provided for in Article 3(9)(b)), the advances relating to these payments in euro may also be effected in national currency;(c) paid in units of national currency or in national currency for the expenditure effected by the participating and non-participating Member States between 16 October and 30 November 1998.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 94, 28. 4. 1970, p. 13.(2) OJ L 125, 8. 6. 1995, p. 1.(3) OJ L 139, 11. 5. 1998, p. 1.(4) OJ L 39, 17. 2. 1996, p. 5.(5) OJ L 190, 19. 7. 1997, p. 20.